Title: From George Washington to John Moorey, 3 April 1761
From: Washington, George
To: Moorey, John



Sir,
Williamsburg 3d April 1761

I receivd your Letter of the 3d Jany at this place—when I return to Potomack which will be in about fourteen days, I shall enquire for Robt Horner, whose place of abode I am at present as much a stranger to as I am to his person, but will endeavour to find him out and do the needful in Charnoch and Ballmans Draft.
If there is any thing else in which you can find me useful—Command without reserve at all times and be assurd of meeting with a ready compliance in Sir Yr Most Obedt Servt

Go: Washington

